Citation Nr: 1726855	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  13-05 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin condition, to include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Christie Bhageloe, Attorney


ATTORNEY FOR THE BOARD

J. Crawford, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1989 to August 1993, with Service in Southwest Asia.  

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office, (RO) in St. Petersburg, Florida. 

In April 2014 and October 2015, the Board remanded this case for further development.  The case has returned to the Board for further appellate review.

Previously before the Board was the issue of service connection for gastrointestinal problems, including weight loss, to include as due to an undiagnosed illness.  While on remand, this issue was fully granted in a February 2017 rating decision.  Therefore, this issue is resolved and no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (explaining that where a claim is granted during the pendency of an appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2010, the Veteran was afforded a Gulf War skin examination.  The VA examiner diagnosed the Veteran with a cyst on his left buttock and mild acne.  The VA examiner opined that the Veteran's incision and drainage central left buttock abscesses resulting in small epidermal occlusion cyst was not likely the result of military service.  He also opined that the Veteran's mild acne of the forehead, cheeks, and chin was not likely caused by military service.  The examiner's rationale was that there was an absence of skin disorder shown in service medical records, clinical history, and physical examination.  The examiner noted, however, that certain VA Medical Center and VA outpatient clinic records identified as relevant by the Veteran were not available for review at the time of the examination.  

In April 2014, the Board remanded the issue on appeal in order to obtain the previously identified VA treatment records and to afford the Veteran another VA examination based on a complete record.  That VA examination was conducted in January 2015; the VA examiner diagnosed the Veteran with acne and cysts.  The VA examiner opined that the Veteran's symptoms were unrelated to the Gulf War, but failed to provide a rationale.  The claim was remanded by the Board again in October 2015 for another VA examination.  In the December 2016 VA skin examination, the Veteran was diagnosed with dermatitis and superficial acne (comedones, papules, pustules, superficial cysts).  The VA examiner opined that the Veteran's skin disease was less as likely as not incurred in or caused during service to include as a manifestation of an undiagnosed or chronic multisymptom illness.  The Veteran most likely had chronic acneiform dermatitis, which could be irritated from long hair that frequently brushes over or covers entire face and upper chest.  

In reviewing the foregoing medical opinions, the Board notes that a sufficient rationale was never provided explaining why the Veteran's cyst on his left buttock was not related to his military service.  Therefore, a new VA medical opinion is needed to address this matter.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records that are not already associated with the file from all indicated sources that are available and associate them with the claims file.

2.  After the requested records development is completed, arrange for the examiner who conducted the December 2016 VA examination or another appropriate VA examiner if he is unavailable to provide a medical opinion to determine the nature and etiology of the Veteran's cyst on his left buttock.  The record and copy of this remand must be made available and reviewed by the examiner in conjunction with the medical opinion.  If the examiner determines that the requested opinions cannot be provided without a physical examination of the Veteran, such should be scheduled.

The examiner is asked to address the following:

A.  Is it at least as likely as not (50 percent probability or more) that the Veteran's skin condition, cyst on his left buttock, is due to a (1) diagnosable chronic multisymptom illness with a partially explained etiology, or (2) a disease with a clear and specific etiology and diagnosis?

B.  If the examiner determines that the Veteran's disability pattern is either a diagnosable chronic multisymptom illness with a partially explained etiology or a disease with a clear and specific etiology and diagnosis, then the examiner should opine whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's skin condition, cyst on his left buttock, was incurred in service, to include as a result of his exposure to environmental hazards while serving in Southwest Asia during the Persian Gulf War? 

C.  Is the Veteran's cyst on his left buttock a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders?  A medically unexplained chronic multisymptom illness may include signs or symptoms such as fatigue, skin signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, upper or lower respiratory systems signs or symptoms, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, and abnormal weight loss. 

D.  If there are any skin conditions not addressed by any skin diagnoses, are the symptoms a qualifying chronic disability or an undiagnosed illness?  Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 

The examiner must provide reasons for all opinions.  If any requested opinion cannot be provided without resort to speculation, the examiner should explain whether the inability to provide the opinion is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or there is additional evidence that would permit the opinion to be provided.  

3.  After the above development has been completed, review the file and ensure that all development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested above, and re-adjudicate the appeal.  If any of the claims remain denied, provide the Veteran and her attorney with a supplemental statement of the case and allow an appropriate time for response.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




